IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT PRITCHETT, : Civil No. 3:18-cv-1382
Plaintiff : (Judge Mariani)
;
CASE MANAGER PARKER , et al.,
Defendants
ORDER
a
- pl ct
AND NOW, this day of January, 2020, upon consideration of Defendant's
motion (Doc. 23) to dismiss, and for the reasons set forth in the Court's Memorandum of the
same date, IT IS HEREBY ORDERED THAT:
4. The motion (Doc. 23) to dismiss is GRANTED.
2. The complaint (Doc. 1) is DISMISSED.
3. Plaintiffis granted twenty-one (21) days from the date of this Order to file a
proposed amended complaint to cure the deficiencies with respect to the
failure to protect claim and state law claim of intentional infliction of emotional

distress. Failure to timely file a proposed amended complaint will result in the
dismissal of this action without further notice of Court.

Rts

Robert D- Mariani
United States District Judge

 
